Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-9, 11-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a limitation(s) of automatically determining by the testing system whether a user is to perform one or more actions to alter execution of the one or more tasks, the automatically determining being based on whether a knowledge transfer score of the user meets at least one predefined criterion, which is a mental process.
	The claim(s) recites a series of steps and, therefore, is/are a process. The limitation(s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a memory,” “one processor,” “storage media,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “the automatically determining being based on whether a knowledge transfer score of the user meets at least one predefined criterion” in the context of the claim(s) encompasses a user determining based on whether a knowledge transfer score of the user meets at least one predefined criterion. Similarly, the limitation of “automatically determining by the testing system whether a user is to perform one or more actions to alter execution of the one or more tasks” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim(s) recites additional elements of “a memory,” “one processor,” “storage media,” which are recited at a high-level of generality (i.e., as a generic “processor” performing a generic computer function of “obtaining, by a testing system based on a failure of a system, an indication of one or more tasks to be performed” or “performing the one or more actions, based on the knowledge transfer score meeting the at least one predefined criterion” or “including in a training dataset an indication of the one or more actions, based on automatically determining that the user is to perform the one or more actions”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a memory,” “one processor,” “storage media” to perform the claimed invention amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Response to Remarks
The amendments overcome the claim interpretation under 112(f).

The claims have amended by moving up claim 10. However, upon further consideration, it cannot overcome the rejection under 101. It is not clear what the actions really are based on the Spec. It is suggested incorporating training dataset, power off, restart, or reboot as the one or more actions into claims 1, 11, 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/             Primary Examiner, Art Unit 2113